COURT OF APPEALS
                                                 SECOND
DISTRICT OF TEXAS
                                                                 FORT
WORTH
 
 
                                        NO.
2-08-429-CV
 
 
PAMELA R. JIMISON                                                            APPELLANT
 
                                                   V.
 
PROFESSIONAL CARETAKERS, INC.                                          APPELLEE
 
                                              ------------
 
           FROM THE 153RD
DISTRICT COURT OF TARRANT COUNTY
 
                                              ------------
 
                                MEMORANDUM OPINION[1]
                                              ------------




Appellant Pamela R. Jimison filed a notice of
appeal on November 7, 2008, complaining of the trial court=s August
18, 2008 order granting Professional Caretakers, Inc.=s motion
for summary judgment.  The order states
that it Ais a
final judgment disposing of all claims of all parties and is subject to appeal.@  But the order makes clear that the only
motion before it is that of Professional Caretakers, Inc., and the order does
not expressly dispose of Texas Workforce Commission, another defendant who
appears in the order=s style.[2]  This court has confirmed that no severance
order has been issued and that this case has a trial setting for the week of
March 9, 2009.
Because the order granting Professional
Caretakers, Inc.=s motion for summary judgment
did not dispose of Texas Workforce Commission and because the trial court had
not signed a severance order, we notified Appellant on January 6, 2009, of our
concern that we lack jurisdiction over this appeal.  We indicated that we would dismiss this case
for want of jurisdiction unless we received a response showing grounds for
continuing the appeal by January 16, 2009. 
We have received no response.
Accordingly, because Appellant=s claims
against Texas Workforce Commission remain pending, we dismiss this appeal for
want of jurisdiction.[3]

PER CURIAM
PANEL:  DAUPHINOT, GARDNER, and
WALKER, JJ.
DELIVERED:  March 5, 2009




[1]See Tex. R. App. P. 47.4.


[2]See Collins v. Tarrant
Appraisal Dist., No. 02-06-00176-CV, 2007 WL 1726135, at *6 (Tex. App.CFort Worth June 14, 2007,
no pet.) (mem. op. on reh=g) (citing Lehmann v.
Har-Con Corp., 39 S.W.3d 191, 205B06 (Tex. 2001)).


[3]See Tex. R. App. P. 42.3(a),
43.2(f).